                        IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                   LUFKIN DIVISION


UNITED STATES OF AMERICA,                       §
                                                §
                                                § CASE NUMBER 9:12-CR-00034-RC-JDL
v.                                              §
                                                §
                                                §
AMBER MICHELLE CHRISTOPH,                       §
                                                §


             ORDER ADOPTING REPORT AND RECOMMENDATION OF
                    UNITED STATES MAGISTRATE JUDGE

       The above entitled and numbered criminal action was referred to United States

Magistrate Judge John D. Love pursuant to 28 U.S.C. § 636(b)(3). The Report of Magistrate

Judge John D. Love which contains his proposed findings of fact and recommendations for the

disposition of such action has been presented for consideration. The parties have waived their

objections to the Report and Recommendation.

       The Court is of the opinion that the findings and conclusions of the Magistrate Judge are

correct. Therefore, the Court hereby adopts the Report of the United States Magistrate Judge as

the findings and conclusions of this Court and ORDERS that Defendant Amber Michelle

Christoph be committed to the custody of the Bureau of Prisons for a term of imprisonment of 12

months and 1 day, with no supervised release to follow, to run concurrently with the sentence

imposed in Case No. 6:16-cr-00006-JRG, Eastern District of Texas, Tyler Division. The Court

further RECOMMENDS that the place of confinement be FMC Carswell, if available.


         So Ordered and Signed
         Nov 17, 2018
